Citation Nr: 1524004	
Decision Date: 06/05/15    Archive Date: 06/16/15

DOCKET NO.  13-27 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for colon cancer due to exposure to herbicides.

2.  Entitlement to service connection for a prostate disability, to include as due to exposure to herbicides.

3.  Entitlement to service connection for heart disease, to include as due to exposure to herbicides or as secondary to service-connected posttraumatic stress disorder (PTSD).  

4.  Entitlement to service connection for hypertension, to include as due to exposure to herbicides or as secondary to service-connected PTSD.

5.  Entitlement to service connection for erectile dysfunction (ED), to include as due to exposure to herbicides or as secondary to service-connected PTSD.

6.  Entitlement to service connection for chronic fatigue syndrome (CFS), to include as due to exposure to herbicides or as secondary to service-connected PTSD.

7.  Entitlement to service connection for fibromyalgia, to include as due to exposure to herbicides or as secondary to service-connected PTSD.

8.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as due to exposure to herbicides or as secondary to service-connected PTSD.

9.  Entitlement to service connection for a left foot disability.

10.  Entitlement to an initial evaluation in excess of 50 percent for PTSD.

11.  Entitlement to a total disability rating based on individual unemployability (TDIU).


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to April 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia (RO), which denied the service connection issues on appeal and granted service connection for PTSD with a 30 percent rating effective July 22, 2010.  A November 2012 rating decision granted a 50 percent rating for PTSD effective July 22, 2010.  The Veteran continued his appeal for a higher rating.

The Veteran and his wife testified at a video conference hearing with the undersigned Veterans Law Judge in October 2014, and a copy of the hearing transcript is of record.

Although entitlement to TDIU was separately denied in by a rating decision ins 2014, the Court of Appeals for Veterans Claims has held that entitlement to TDIU is part and parcel of any claim for increase if it is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, the Board has included the issue of entitlement to TDIU.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

The issue of entitlement to service connection for a left knee disability has been raised by the Veteran at his October 2014 video conference hearing but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


REMAND

The Veteran has contended, including at his October 2014 video conference hearing, that he has the disabilities at issue as a result of service, including as due to exposure to herbicides or as secondary to service-connected PTSD.  However, other than VA examination in June 2011 for ischemic heart disease, there is no 
post-service VA evaluation with nexus opinion on whether the Veteran currently has any of the disabilities at issue and, if so, whether any disability is causally related to service, to include as due to exposure to herbicides or as secondary to service-connected PTSD.  

The Veteran's testimony at his October 2014 hearing indicates that his PTSD may have increased in severity, as he discussed just wanting to be alone, whereas he said on VA evaluation in June 2011 that he had friends whom he saw socially.  He also testified in October 2014 to being easily irritated and having ritualistic behavior, which were not reported in June 2011.  Additionally, the most recent VA compensation and pension evaluation of the Veteran's PTSD was in June 2011, which is approximately four years ago.  Consequently, there is a need to determine the current severity of the Veteran's service-connected PTSD.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO will schedule the Veteran for an evaluation by an appropriate medical professional to determine whether he has a left foot disability that is causally related to service.  The claims file, including a copy of this remand, must be made available to the examiner in conjunction with the examination.  The examiner is asked to provide an opinion as to whether it is at least as likely as not (i.e. 50 percent probability or more) that any foot disability found began in service, was caused by service, or is otherwise related to service.

The examiner is advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to finds in favor of service incurrence or causation as to find against such matters.  More likely and as likely support the contended causal relationship; less likely weighs against the claim.

A complete rationale must be provided for any opinion offered.
2.  The AMC/RO will schedule the Veteran for an evaluation by an appropriate medical professional to determine whether his colon cancer is causally related to service.  The claims file, including a copy of this remand, must be made available to the examiner in conjunction with the examination.  The examiner is asked to provide an opinion as to whether it is at least as likely as not (i.e. 50 percent probability or more) that colon cancer began in service, was caused by service, or is otherwise related to service, to include exposure to herbicides.

The examiner is advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to finds in favor of service incurrence or causation as to find against such matters.  More likely and as likely support the contended causal relationship; less likely weighs against the claim.

A complete rationale must be provided for any opinion offered.

3.  The AMC/RO will schedule the Veteran for an evaluation by an appropriate medical professional to determine whether he has fibromyalgia that is causally related to service or to service-connected disability.  The claims file, including a copy of this remand, must be made available to the examiner in conjunction with the examination.  The examiner is asked to provide an opinion as to whether it is at least as likely as not (i.e. 50 percent probability or more) that fibromyalgia began in service, was caused by service, or is otherwise related to service, to include exposure to herbicides.
If the above opinion is negative, the examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that fibromyalgia was caused or aggravated by the Veteran's PTSD or medications taken for PTSD.

The examiner is advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to finds in favor of service incurrence or causation as to find against such matters.  More likely and as likely support the contended causal relationship; less likely weighs against the claim.

The examiner is further advised that aggravation for legal purposes is defined as a permanent worsening of the underlying disability beyond its natural progression.

A complete rationale must be provided for any opinion offered.

4.  The AMC/RO will schedule the Veteran for an evaluation by an appropriate medical professional to determine whether he has a prostate disability and/or ED that is causally related to service or to service-connected disability.  The claims file, including a copy of this remand, must be made available to the examiner in conjunction with the examination.  The examiner is asked to provide an opinion as to whether it is at least as likely as not (i.e. 50 percent probability or more) that a prostate disability and/or ED began in service, was caused by service, or is otherwise related to service, to include exposure to herbicides.
If the above opinion is negative, the examiner is also asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's prostate disability and/or ED was caused or aggravated by his PTSD or medications taken for PTSD.

The examiner is advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to finds in favor of service incurrence or causation as to find against such matters.  More likely and as likely support the contended causal relationship; less likely weighs against the claim.

The examiner is further advised that aggravation for legal purposes is defined as a permanent worsening of the underlying disability beyond its natural progression.

A complete rationale must be provided for any opinion offered.

5.  The AMC/RO will schedule the Veteran for an evaluation by an appropriate medical professional to determine whether he has CFS that is causally related to service or to service-connected disability.  The claims file, including a copy of this remand, must be made available to the examiner in conjunction with the examination.  The examiner is asked to provide an opinion as to whether it is at least as likely as not (i.e. 50 percent probability or more) that CFS began in service, was caused by service, or is otherwise related to service,  to include exposure to herbicides.  
If the above opinion is negative, the examiner is also asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's CFS was caused or aggravated by his PTSD or medications taken for PTSD.

The examiner is advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to finds in favor of service incurrence or causation as to find against such matters.  More likely and as likely support the contended causal relationship; less likely weighs against the claim.

The examiner is further advised that aggravation for legal purposes is defined as a permanent worsening of the underlying disability beyond its natural progression.

A complete rationale must be provided for any opinion offered.

6.  The AMC/RO will schedule the Veteran for an evaluation by an appropriate medical professional to determine whether he has a cardiovascular disability, to include hypertension, that is causally related to service or to service-connected disability.  The claims file, including a copy of this remand, must be made available to the examiner in conjunction with the examination.  The examiner is asked to provide an opinion as to whether it is at least as likely as not (i.e. 50 percent probability or more) that a cardiovascular disability, to include hypertension, began in service, was caused by service, or is otherwise related to service, to include exposure to herbicides

If the above opinion is negative, the examiner is also asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's cardiovascular disability, to include hypertension, was caused or aggravated by his PTSD or medications taken for PTSD.

The examiner is advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to finds in favor of service incurrence or causation as to find against such matters.  More likely and as likely support the contended causal relationship; less likely weighs against the claim.

The examiner is further advised that aggravation for legal purposes is defined as a permanent worsening of the underlying disability beyond its natural progression.


A complete rationale must be provided for any opinion offered.

7.  The AMC/RO will schedule the Veteran for an evaluation by an appropriate medical professional to determine whether he has COPD that is causally related to service or to service-connected disability.  The claims file, including a copy of this remand, must be made available to the examiner in conjunction with the examination.  The examiner is asked to provide an opinion as to whether it is at least as likely as not (i.e. 50 percent probability or more) that COPD began in service, was caused by service, os is otherwise related to service, to include exposure to herbicides

If the above opinion is negative, the examiner is also asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's COPD, was caused or aggravated by his PTSD or medications taken for PTSD.

The examiner is advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to finds in favor of service incurrence or causation as to find against such matters.  More likely and as likely support the contended causal relationship; less likely weighs against the claim.

The examiner is further advised that aggravation for legal purposes is defined as a permanent worsening of the underlying disability beyond its natural progression.

A complete rationale must be provided for any opinion offered.

8.  The AMC/RO will schedule the Veteran for an appropriate examination to determine the current severity of his service-connected PTSD.  The claims folder, including a copy of this remand must be made available to the examiner in conjunction with the examination.  All indicated tests and studies must be accomplished.  The examiner will provide accurate and fully descriptive assessments of all psychiatric symptoms in accordance with VA rating criteria.  The examiner is also asked to address the effects of the Veteran's PTSD (and any other service-connected disability) on his ability to secure or follow a substantially gainful occupation.  This opinion must be provided without consideration of the Veteran's age or any non-service connected disabilities.

9.  The AMC/RO must notify the Veteran that it is his responsibility to report for the above examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.158, 3.655 (2014).

10.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the AMC/RO will readjudicate the issues currently on appeal.  If any of the benefits sought on appeal remains denied, the Veteran must be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The appeal must then be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

